Citation Nr: 1508006	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  14-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a broken right arm, to include limitation of motion.

2.  Entitlement to service connection for a left foot condition.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a January 2015 videoconference hearing before the undersigned Veterans' Law Judge, and a transcript of this testimony is of record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran broke his right elbow in service and continues to suffer from residual symptoms of pain and limitation of motion.

2.  The Veteran developed a bunion on his left foot in service that has persisted since that time.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a broken right arm, to include limitation of motion, have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for a left foot condition have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In the instant case, the Veteran is seeking entitlement to service connection for residuals of a broken right arm and a left foot disability.

The Veteran's service treatment records are missing and presumed destroyed.  However, the Veteran has offered credible testimony that during a training exercise in service, he tripped and fell, breaking his right arm.  He stated that he was immediately provided medical treatment and that his arm was placed in a cast and sling.  He was on restricted duty for five months.  He stated that approximately five years after separation from service, he noticed that he could not straighten his right arm all the way and that he experienced pain in the joint during cold weather.  The Veteran's spouse of more than fifty years submitted statement in which she corroborated that the Veteran has complained of pain in his right arm for most of their marriage.  

The Veteran also testified that the boots issued to him during his military service did not fit properly and rubbed against his left foot.  He stated that since service, he has continued to experience pain intermittently.  

VA outpatient treatment records note that the Veteran has a bunion on the left foot and an elbow deformity.  X-rays of the right elbow show moderate to severe degenerative changes of the right elbow and cortical irregularity along the lateral epicondyle suggestive of old trauma.  

As there is competent and credible evidence that the Veteran injured his right arm and left foot in service, as well evidence of current disabilities and a relationship between the two, the Board finds that entitlement to service connection for residuals of a broken right arm and a left foot condition is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to service connection for residuals of a broken right arm is granted.

Entitlement to service connection for a left foot condition is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


